Citation Nr: 0422071	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  94-43 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for the residuals of a 
shell fragment wound of the left shoulder.

2. Entitlement to service connection for a skin disorder 
described as a rash and dermatitis of the hands and claimed 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1964 to September 1968.  His military occupation 
specialty was aircraft pneumatic repairman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision (RD) by 
the Regional Office (RO) which denied service connection for 
residuals of a shell fragment wound of the left shoulder, and 
also denied service connection for a skin disorder then 
characterized as dermatitis of the hands.  In May 1994, the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.  In October 1997, the veteran appeared and gave 
testimony at a hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of this hearing is also of 
record.

The issue of service connection for residuals of shell 
fragment wound of the left shoulder is addressed in the 
REMAND portion of the decision below and is REMANDED via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's separation physical examination noted a 
history of a rash which resolved without complications or 
sequelae. 

2.  VA and private medical records show treatment for 
variously diagnosed skin disorders beginning in 1987. 

3.  The report of the most recent VA medical examination 
indicates that there is not relationship between the 
veteran's current skin disorders and his inservice exposure 
to Agent Orange.

4.  There is no competent objective evidence of record that 
relates the veteran's current skin disorders with either his 
military service or exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Implementing 
regulations were created and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Pelegrini II - VCAA Notice Must Be Prior to RO Denial

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  (Pelegrini II) (withdrawing its decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)).  The Court addressed both the timing and content of 
these notice requirements.  Id. at *17-23.  Even more 
recently, in VAOPGCPREC 7-2004 (July 16, 2004), VA's Office 
of General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 2.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Id. at 2 
(quoting Pelegrini II, at *22).  Therefore, according to GC, 
the Pelegrini II Court did not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000 denying 
service connection claims that were still pending before VA 
on that date in order to provide VCAA notice and adjudicate 
the claims anew.  VAOGCPREC 7-2004 at 2-3. 

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at *22.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case the claim stems from a rating action in June 
1993 which was prior to the enactment of the VCAA.  So, 
compliance with the holding in Pelegrini II, i.e., VCAA 
notice prior to the initial denial, was impossible.   

As for the rating decision promulgated prior to the VCAA 
notice, compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
decision.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id., at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 U.S.C.A..§7104(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at *32-*33, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's June 1993 adjudication of the 
claim   for service connection for a skin disorder, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond 
to his VA notices.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
RO letter of July 1993, the SOC of October 1993, the SSOC of 
October 1994.  And this all occurred before actual 
certification of his appeal to the Board.  Moreover, even 
once his appeal arrived at the Board, he had still additional 
time (90 more days) to identify and/or submit additional 
supporting evidence and even beyond that with justification 
for delay.  38 C.F.R. § 20.1304.  Subsequent to the Board 
remand of March 1998 the veteran was issued SSOC's in 
February 2000 and January 2001.  The Board once again 
remanded the claim in June 2001, subsequent that the RO 
promulgated another SSOC in June 2002.

Therefore, notwithstanding requirements of Pelegrini II as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  See 
VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  The Board is bound by the precedent opinions 
of VA's General Counsel, as chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c). 

With respect to the VCAA letter of August 2001, the veteran 
was requested to respond within 60 days.  Considering this in 
light of the VCAA, it must be noted that 38 C.F.R. § 
3.159(b)(1) (2003) was recently invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. September 2003) (PVA).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included the 
veteran's original service medical records, VA outpatient 
treatment records, private medical records, records related 
to the veteran's social security disability claim and the 
reports of several VA examinations conducted during the 
course of the appeal.  The veteran provided testimony at both 
an RO and a travel board hearing before the undersigned.
 
Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Service connection for a Skin disorder

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2003) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Thus, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; type II diabetes; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

In regard to the veteran's claim regarding entitlement to 
service connection for a skin disorder, the Board notes 
initially that the veteran has contended that he developed a 
rash on his back, ears, and hands in July and August 1967 
while stationed at the Air Force Base in Danang, Vietnam. He 
has also said that, at that time, he was servicing aircraft 
that were involved in the spraying of Agent Orange.

On the veteran's August 1968 examination prior to service 
discharge, he gave a history of a skin condition that 
developed while he was at Danang, Vietnam.  It was said that 
this condition was treated without complications or sequelae.  
The veteran's skin was evaluated as normal on clinical 
evaluation.

The record also includes a letter from a service associate 
who said that he served with the veteran in Danang and had 
observed the veteran to have a bad rash on his ears, neck, 
back, and hands during November 1967.  He also said that he 
had been told that the veteran developed this rash during an 
earlier assignment at Danang.  The record also contains a 
copy of a service personnel record that consisted of part of 
the veteran's performance evaluation as a member of the 405th 
Field Maintenance Squadron for the period from March 1967 to 
March 1968.  It was reported in this document that the 
veteran had been on numerous temporary duty assignments in 
Southeast Asia and had worked under "adverse conditions and 
the constant threat of hostile fire."  In view of this 
evidence, the Board concedes that, for purposes of satisfying 
the provisions of 38 C.F.R. § 3.307(a)(6)(iii), the veteran 
was in Vietnam during his period of active service.

The first clinical finding of a skin rash documented in the 
record dates from June 1987, when he received private 
treatment for a cyst on his lip, which was said to have dated 
from childhood.  In March 1989, another private physician 
noted that the veteran had a "rash-contact dermatitis from a 
cat," which was said to be almost gone at that time.  In 
February 1990 the veteran was noted to a rash on his ears and 
a lesion on his left forearm, which were assessed as 
seborrheic keratosis.  At that time, he was also reported to 
have a cyst-like lump on his neck. 

VA treatment records dated in September 1992 show the veteran 
was noted to have chronic skin telangiectasis on the chest.  
He was noted to be seeking Agent Orange disability and was 
referred to open a claim.  During further treatment in 
December 1992 and January 1993, the veteran gave a history of 
a recurring generalized rash since 1967.  Evaluation revealed 
redness and scaling of the hands and fingers, assessed as 
chronic dermatitis. No skin rash was clinically noted on a 
general VA medical examination in May 1993.  

During hearings at the RO conducted in connection with this 
appeal in 1994 and 1997, the veteran testified that he had 
had a recurring rash on his back, hands, shoulders, feet, and 
legs ever since his service in Vietnam during 1967.  He said 
that the rash would blister, peel, itch, and occasionally 
ooze, especially on the shoulders. The veteran also said the 
rash would "come and go," and seemed to be at its worst 
during the winter months.

The veteran was afforded a VA examination in December 2000, 
after which the examiner reported that no skin rash was found 
during the physical evaluation.  The examining physician also 
said that he therefore would not comment or speculate on 
question about remote or recent skin conditions.  The report 
of a VA skin examination, dated in September 2001 shows the 
veteran giving a history or a recurrent skin rash on his 
hands, arms, back, ears, and legs.  He reported that he had a 
recurrence of the rash yearly, especially in winter.  
Examination showed virtually no rash to be seen.  The 
diagnosis was dermatitis of uncertain type and cause, with 
re-examination recommended in December.  The report of the 
re-examination, conducted in January 2002 shows a finding of 
no current symptoms.  The veteran gave a history of a rash 
which broke out 1 1/2 weeks prior to examination on the 
shoulders, arms and back.  The rash was said to have been 
vesicular and there were also two blisters in the face.  The 
rash lasted one week and had since cleared.  The examiner 
noted no current symptoms on examination.  The impression was 
subsided dermatitis.  The examiner stated that he was unable 
to give a diagnosis and that there was no evidence that this 
rash could have been related to Agent Orange exposure.

The Board concludes that there is no evidentiary basis upon 
which to grant the veteran's claim to entitlement to service 
connection for a skin disorder, including based on exposure 
to herbicides, or on an other than a presumptive service 
connection basis.  First, there is no evidence that a disease 
entitled to a presumption is currently manifested.  Second, 
the Board finds that the objective evidence of record does 
not establish a medical nexus between the veteran's service 
and his currently diagnosed recurring dermatitis.  In this 
regard, the Board notes that the report of the most recent 
examination shows an opinion that there is no evidence that 
the veteran's skin disorder is related to Agent Orange 
exposure.  Furthermore, the evidence of record will not 
support a grant of direct service connection as no continuity 
of symptomatology or treatment is shown between the in-
service complaint of a skin rash and the occurrences of 
dermatitis documented in recent years in VA and private 
medical treatment records.

Therefore, as there is no evidence of either a qualifying 
presumptive skin condition, or of a direct nexus between a 
current skin condition and service (See 38 C.F.R. 
§ 3.303(d)), service connection is not warranted.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


ORDER

Entitlement to service connection for a skin disorder is 
denied.


REMAND

In regard to the claim for service connection for a shell 
fragment wound of the left shoulder, the veteran has 
contended that he sustained this wound on January 18, 1968, 
while in Vietnam on a temporary tour of detached duty from 
his permanent station with the 405th Field Maintenance 
Squadron (Detachment D), at Clark Air Force Base in the 
Philippine Islands.  He has contended that, on that date, he 
was a passenger on board an aircraft arriving at the Air 
Force installation at Qui Nhon, Vietnam, en route to Clark 
Air Force Base via Saigon when the aircraft was struck by 
hostile fire.  In his original claim of April 1993, the 
veteran identified the aircraft in question as constituting 
Flight Number 651.  He also said that he received immediate 
treatment from an Air Force medic at Qui Nhon, and then 
received treatment the next day at the hospital at Ton Son 
Nhut Air Base near Saigon.  During his May 1994 hearing at 
the RO, the veteran's representative argued that this injury 
was sustained during combat.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connected may be 
granted for disability diagnosed after service when all the 
evidence indicates that it had its onset during service.  38 
C.F.R. § 3.303(d) (2004).

Under the provisions of 38 U.S.C.A. § 1154(b), in the case of 
any veteran who engaged with the enemy in active service with 
a military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.

The veteran's available service medical records, including 
his August 1968 examination prior to service discharge, 
contain no reference to any wound to his left shoulder and 
there is no documentation in the claims folder indicating 
that he was ever awarded the Purple Heart Medal, or any other 
award or decoration indicative of combat.  The discharge 
examination reflects a history of left arm fracture before 
service, but no current disability of the left upper 
extremity.  However, the Board notes that service personnel 
records show that he served in situations where there was the 
possibility of hostile fire.

The veteran is a recipient of the Vietnam Service Medal and 
the record contains a statement from a service associate who 
states that he accompanied the veteran during temporary 
assignments to Vietnam.  The writer referenced an incident in 
which the veteran was "hurt" while in transit from Danang 
"to a base further south in Vietnam."  During a May 1993 VA 
medical examination, a 2 x 2-centimeter scar was noted over 
the left deltoid which was said to be "compatible" with a 
shrapnel wound, but was otherwise unremarkable.  There was 
also a linear scar noted on the posterior left scapula. X- 
ray examination of the left shoulder revealed no 
abnormalities.

In the Board remand of June 2001 the RO was directed to 
review the file and prepare a summary of the claimed incident 
which reportedly occurred on January 18, 1968 when the 
veteran was wounded in the left shoulder while a passenger on 
a U.S. Air Force aircraft, Flight Number 651, which was fired 
upon by enemy forces while attempting to land at the air base 
at Qui Nhon, Vietnam.  The RO was directed to elicit further 
details from the veteran if necessary, and to request 
verification of the incident and details from U.S. Armed 
Services Center for Unit Records Research (USASCRURR).  In an 
August 2001 notice to the veteran the RO notified him that 
they were ordering a unit history for the 405th Field 
Maintenance Squadron, however, the RO did not ask the veteran 
for any further details regarding the incident in which he 
claimed to have received the shell fragment wound.

In an August 2001 request to USASCRURR the RO again referred 
to post traumatic stress disorder, and requested supporting 
evidence of claimed stressful events involving the 405th 
Field Maintenance Squadron, and "an incident involving 
Flight 651 on January 18, 1968".  USASCRUR sent unit 
histories for the 405th Field Maintenance Squadron which do 
not refer to any incidents reported by the veteran.  

In its August 2001 reply to the RO, USASCRURR noted that in 
order to provide further research regarding the January 18, 
1968 aircraft incident, additional information would be 
required, such as full names of casualties, type and unit 
designation of aircraft, and other units involved.  This 
information was not communicated to the veteran.  See 
38 U.S.C.A. §§ 5102, 5103.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him to provide a comprehensive 
statement concerning as much detail and 
information as possible concerning the 
specifics (i.e., the who, what, when and 
where facts, to include type of aircraft, 
flight route, aircraft unit of assignment 
etc.) of the incident during which he 
claims to have incurred shell fragment 
wounds.  It is essential that he 
understand that his statement should 
include a full, clear and understandable 
description of the events in question and 
that it contains identifying information 
concerning any other individuals who 
purportedly were involved.  The veteran 
is hereby informed that the Court has 
held that asking him to provide 
underlying facts, such as the names of 
the individuals involved or the dates and 
the places where the claimed events 
occurred, does not constitute either an 
impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran also should submit 
to the RO any statements from former 
service comrades or other individuals who 
can corroborate his claimed 
combat/stressful experiences in service.  
If the requested information is not 
received from the veteran, a notation to 
that effect is to be placed in the claims 
file.  

2.  Regardless of whether the veteran 
submits a detailed report of the alleged 
incident in which he claims to have 
incurred shell fragment wounds, the RO 
should contact the Unit Records Center 
noting the history already provided by 
the veteran requesting information 
regarding any transport flights which 
were struck by enemy ground fire on 
January 18, 1968. Once obtained, this 
information is to be incorporated with 
the claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



